Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-13 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 09/12/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1 includes a reference number (062) for output data and Claim 2 also includes reference number (062) for display data.  The same number is used for two different items.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-10 fall within the statutory category of an apparatus or system.  Claim 11-13 are rejected as not being directed to directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 11 and 13 recite “computer readable medium” and Claim 12 recites “computer program comprising instructions”.  Applying the broadest reasonable interpretation, this can include both non-transient physical storage such as hardware and signals.  Signals are not patent eligible subject matter.  The specification discloses the computer readable medium comprising “(non)-transitory data representing the computer program” (Specification Page 1, Field of Invention) which includes both transitory and non-transitory as the non is in parentheses. Additionally, the specification describes the computer readable medium as comprising transitory or non-transitory data representing the computer program (Page 5, lines 27-29), which does not further give specific structure to the claims.  Examiner notes that Applicant can overcome this particular rejection by changing the phrase "computer readable medium" in 
Step 2A, Prong One
As per Claims 1, and 11-13, the limitations of obtain patient data representing measurements of a select set of health indicators of a patient, retrieve a classifier, obtain a classification of the occurrence or degree of heart failure for the patient, and generate output data representing the classification, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting a memory and processor to execute the steps nothing in the claim elements preclude the steps from being activity which is certain methods of organizing human activity.  The steps of obtaining patient data, retrieving a classifier, obtaining a classification of the occurrence or degree of heart failure and generating output data are concepts which are managing personal behavior, relationships, or interactions between people. For example, obtaining measurements of health indicators of a patient is accomplished by interactions between people to obtain the measurement from a patient/person.  Retrieving a classifier, obtaining a classification, and generating an output fall into the abstract idea grouping of certain methods of organizing human activity, as per the October 2019 Update on Subject Matter Eligibility, the sub-groupings encompass both activity of a single person and activity that involves multiple people, and certain activity between a person and a computer falls within certain methods of organizing human activity grouping. The steps involve a person interacting with a computer to carry out the elements.  If a claim limitation, under its broadest October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a memory and a processor, computer readable medium, and a computer program.  The memory, processor, computer readable medium and computer program in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims also recite the additional elements of applying a classifier to the patient data which amounts to mere instructions to apply the exception because, as per MPEP 2106.05(f)(2), the courts have found that a mathematical algorithm applied on a general purpose computer does not more than merely invoke computer 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a memory and processor, computer readable medium, and a computer program to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system comprising memory comprising instructions and classifier data and processor to execute the instructions is recited at a high level of generality and are recited as generic computer components as embodied in a single device such as a laptop, desktop, mobile device, etc. comprising a microprocessor and memory such as RAM or Flash, etc. (Specification, Page 14), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-10 add further limitations which are also directed to an abstract idea.  For example, Claim 2 recites determining a measurement of fatigue level, orthopnea, dyspnea of the patient based on answers provided to questions which is directed to a mental 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Stolpe et al. (US 2017/0147773 A1), hereinafter Van De Stolpe, in view of Shariff et al. (US 2016/0302671 A1), hereinafter Shariff.
As per Claims 1 and 12, Van De Stolpe discloses a system for computer aided diagnosis or monitoring of heart failure patients ([0025] predict likelihood that person will sustain heart failure), the system comprising:
a memory comprising instruction data representing a set of instructions (computer program), and classifier data representing a classifier ([0068] electronic storage medium storing instructions, [0026-0027] prediction models are stored in model database, see Fig. 1, 132);  10
a processor configured to communicate with the memory and to execute the set of instructions ([0068] processing device including a processor to execute instructions stored on electronic storage medium), wherein the set of instructions, when executed by the processor, cause the processor to: 
[0027] obtain health information associated with an individual where health information indicates measurements of the individual, [0028] health information obtained from health monitoring devices including measurements from sensors, [0029] health information obtained via manual input including measurement of observable heart failure), 
the select set of health indicators comprising: 15fatigue level of the patient, orthopnea of the patient, dyspnea of the patient ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), and oxygen saturation of the patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation); 
retrieve the classifier, i.e. model, from the memory ([0026-0027] prediction models are stored in model database, obtain prediction model from database based on type of prediction, i.e. heart-failure predictions); 
apply the model to the patient data to obtain an indication of the occurrence of heart failure for the patient ([0025] use personalized prediction model to determine likelihood that person will have heart failure); and  25
generate output data representing the health state ([0056] based on the personalized predication model generate a determination as to the heart failure patient and output of the prediction model is the probability of heart failure, i.e. classification, and is provided to patient or other individual, [0077-0078] prediction model generates a prediction of health status of individual, predicted health status of the patient is presented via an output device, see Fig. 7, 710; Fig. 8, 804-806).
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff: the classifier is 20trained on training data, wherein each sample of the training data represents the measurements of the select set of health indicators of a studied patient ([0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored) and has a label indicating an occurrence or degree of heart failure of the studied patient ([0054] past records of the patient are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure);
the prediction model is a classifier which obtains a classification of the occurrence or degree of health status of patient ([0047] applying classification model to physiological data returns probability that physiological data belongs to class of a health state, i.e. health, ambiguous or sick, where healthy versus sick reads on the occurrence of heart failure versus no occurrence of heart failure);
output data indicating health status represents the classification ([0048] send notification of the classification of the patient health status to output component, also [0050] report health state classification to electronic device).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifier model being trained on training data representing measurement of a studied patient from Shariff with the known system of using a classifier algorithm to predict a patient’s occurrence of heart failure from Van 
As per Claim 2, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe also teaches 
a user input interface configured to receive user input data from a user input device operable by a user ([0028] health information obtained from health monitoring devices including measurements from sensors, [0029] health information obtained via manual input at a user device such as a computer, etc., including measurement of observable heart failure); and  30
a display output interface configured to provide display data to a display to visualize output of the system ([0077-0078] prediction model generates a prediction of health status of individual, predicted health status of the patient is presented via an output device including a display screen); (SUBSTITUTE SPECIFICATION) and 
wherein the processor is configured to communicate with the user input interface and the display output interface (see Fig. 1 input from health monitoring device, output to user device, communicate through network to processor/server), 
wherein the set of instructions, when executed by the processor, cause the processor to: 
using the user input interface and the display output interface, establish 5a user interface which enables a user to provide information indicative of at least one of the fatigue level, the orthopnea and the dyspnea of the patient by providing answers to one or more onscreen questions ([0051] observable data provided to the system via a questionnaire as direct input of quantified patient symptom values via a user device including fatigue, orthopnea of the person); 
using a rule-based system, determine a respective one of the measurement of the fatigue level, the measurement of the orthopnea and the measurement of 10the dyspnea of the patient based on the answers provided to the one or more onscreen questions (observables are provided via answers to a questionnaire, the measurement entered as a quantified severity of the symptoms including fatigue, orthopnea, dyspnea, where the measurement is determined from the answers entered).
As per Claim 3, Van De Stolpe and Shariff discloses the limitations of Claim 2.  Xxx also teaches an interface to a measurement device for obtaining the measurement of the oxygen saturation of the 15patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation, [0028] health monitoring device, i.e. saturation measurement device, obtains measurements and provides to the computer system over a network, see Fig. 1, 150).
As per Claim 4, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Van De Stolpe also teaches the system is configured for computer aided diagnosis, wherein the select set of 20health indicators further comprises the beating frequency of the patient ([0033] data input variables include beating heart frequency). 
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff:  the classifier is trained using the occurrence of heart failure as label for each training sample ([0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored, [0054] past records of the patient are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure).

As per Claim 5, Van De Stolpe and Shariff discloses the limitations of Claim 4.  Van De Stolpe also teaches the select set of health indicators consists of the fatigue, the orthopnea, the dyspnea ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), oxygen saturation ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation) and the beating frequency of the patient ([0033] data input variables include beating heart frequency).
As per Claim 6, Van De Stolpe and Shariff discloses the limitations of Claim 4.  Van De Stolpe also teaches the select set of health indicators further comprises, at the most, one or more of: estimated glomerular filtration rate of the patient ([0032] glomerular filtration rate is an input variable for the predication model, i.e. health indicator), gamma-glutamyl transpeptidase level of the patient ([0033] data input variables include gamma-glutamyl transpeptidase); and pleural fluid of the patient ([0050] health information obtained includes measurement of pleurafluid).
As per Claim 7, Van De Stolpe and Shariff discloses the limitations of Claim 1.  Shariff also teaches the system is configured for computer aided monitoring, and wherein the classifier [0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored, [0054] past records of the patient are training data and are labeled representing patient as health or sick, i.e. occurrence of health state which as per Van De Stolpe is heart failure).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifier model being trained on training data representing measurement of a studied patient from Shariff with the known system of using a classifier algorithm to predict a patient’s occurrence of heart failure from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 8, Van De Stolpe and Shariff discloses the limitations of Claim 7.  Van De Stolpe also teaches the select set of health indicators consists of the fatigue level, the orthopnea, the dyspnea ([0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), and oxygen saturation of the patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation).
As per Claim 9, Van De Stolpe and Shariff discloses the limitations of Claim 7.  Van De Stolpe also teaches the select set of health 10indicators further comprises, at the most, one or more of: estimated glomerular filtration rate of the patient ([0032] glomerular filtration rate is an input variable for the predication model, i.e. health indicator); urea level of the patient ([0033 data input variables include urea nitrogen levels); pleura fluid [0050] health information obtained includes measurement of pleurafluid and measurement of prominent neck veins).
As per Claim 10, Van De Stolpe discloses a workstation or server comprising the system (see Fig. 1, 102 server comprising the subsystems, [0020] server comprises the subsystems and other components, [0021] operations performed by  components of the server) according to Claim 1 which are taught by the combination of Van De Stolpe and Shariff as per the citations in Claim 1 above.
As per Claim 11, Van De Stolpe discloses computer readable medium comprising transitory or non-transitory 20data ([0105] non-transitory storage media that electronically stores information) and having as input measurements of a select set of health indicators of a patient ([0027] obtain health information associated with an individual where health information indicates measurements of the individual, [0028] health information obtained from health monitoring devices including measurements from sensors, [0029] health information obtained via manual input including measurement of observable heart failure) and as output a label indicating an occurrence or degree of heart failure of the patient ([0056] based on the personalized predication model generate a determination as to the heart failure patient and output of the prediction model is the probability of heart failure, i.e. classification, and is provided to patient or other individual, [0077-0078] prediction model generates a prediction of health status of individual, predicted health status of the patient is presented via an output device, see Fig. 7, 710; Fig. 8, 804-806), 
[0033] data input variables input for predicting health status of a person include orthopnea, dyspnea, fatigue), and oxygen saturation of the patient ([0022] saturation measurement devices collect data, [0050] device to obtain health information from an individual includes a device to measure oxygen saturation).
However, Van De Stolpe may not explicitly disclose the following which is taught by Shariff:  stored data representing a classifier trained on training data ([0028] algorithm trained using training data which includes past physiological data collected from the individual which is stored). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifier model being trained on training data representing measurement of a studied patient from Shariff with the known system of using a classifier algorithm to predict a patient’s occurrence of heart failure from Van De Stolpe in order to predict when a person is likely to have a change in health status before it happens and proactively take actions to maintain health (Shariff [0003]).
As per Claim 13, Van De Stolpe discloses computer-readable medium comprising transitory or non-transitory data ([0105] non-transitory storage media that electronically stores information) representing the computer program according to claim 12 which are taught by the combination of Van De Stolpe and Shariff as per the citations in Claim 12 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shouldice (US 2020/0297955 A1) teaches management of congestive heart failure by obtaining a person’s physiological data and predicting deviation from normal, i.e. occurrence or degree of heart failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626